IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


NORMAN G. LONG,                           : No. 148 WAL 2016
                                          :
                  Respondent              : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
           v.                             :
                                          :
                                          :
JENNIFER V. LONG,                         :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.